 Case 1:20-cv-03128-TOR       ECF No. 6   filed 09/17/20   PageID.258 Page 1 of 42




     Charles M. Tebbutt (WSBA #47255)
 1   Law Offices of Charles M. Tebbutt, P.C.
 2   941 Lawrence Street
     Eugene, OR 97401
 3   Tel: (541) 344-3505
     Fax: (541) 344-3516
 4
     Counsel for Plaintiffs
 5
     Patrick Ryan (WSBA #25499)
 6   Meredith Weinberg (WSBA #45713)
     Perkins Coie LLP
 7   1201 Third Avenue #4900
     Seattle, WA 98101
 8   Tel: (206) 359-8000
     Fax: (206) 359-9000
 9
     Counsel for Defendant
10

11                   UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
12
     COMMUNITY ASSOCIATION FOR
13   THE RESTORATION OF THE
     ENVIRONMENT, a Washington                    Case No. 1:20-CV-3128-TOR
14   nonprofit corporation, FRIENDS OF
     TOPPENISH CREEK, a Washington                CONSENT DECREE
15   nonprofit corporation, and CENTER
     FOR FOOD SAFETY, a Washington,
16   DC nonprofit corporation
17
                          Plaintiffs,
18
            v.
19
     SUNNYSIDE DAIRY, LLC.
20
                          Defendant.
21

22

23

24

25

26
     CONSENT DECREE - 1
 Case 1:20-cv-03128-TOR     ECF No. 6   filed 09/17/20   PageID.259 Page 2 of 42



                             TABLE OF CONTENTS
 1
     A.    General Provisions                                              5
 2
     B.    Manure Storage Lagoons and Emergency Overflow Basins            7
 3   C.    Groundwater Well Installation and Monitoring                    12
     D.    Stormwater Engineering                                          15
 4
     E.    Cow Pen Maintenance                                             16
 5   F.    Silage Areas                                                    16
     G.    Compost Areas                                                   17
 6
     H.    Wet Manure Storage Area                                         18
 7   I.    Manure Application and Field Management                         19
     J.    Underground Conveyance Inspections                              30
 8
     K.    Clean Drinking Water Project Funding                            30
 9   L.    Site Inspections                                                32
     M.    Fees and Costs                                                  33
10
     N.    Other Terms and Conditions                                      35
11   O.    Release and Covenant Not to Sue                                 36
12
     P.    Force Majeure                                                   37
     Q.    Integration                                                     38
13   R.    Modification                                                    39
14
     S.    Retention of Jurisdiction and Dispute Resolution                39
     T.    Termination                                                     39
15   U.    Notice                                                          40
16
     V.    Effective Date and Final Judgment                               41

17                                  EXHIBITS
18
     Exhibit 1:               Aerial Photograph/Map
19   Exhibits 2a, 2b, 2c:     Application Fields Maps (Main Dairy Fields,
20                            Airport Fields, Port Fields)
     Exhibit 3:               Lagoon and Basin Basis of Design Report
21   Exhibit 4:               Monitoring Well Installation and Groundwater
22                            Monitoring Plan
     Exhibit 5:               Stormwater Engineering Plan
23   Exhibit 6:               Cow Pen Maintenance Plan
24   Exhibit 7:               Silage Area Drainage Improvements
     Exhibits 8A-8B:          Upper Compost Area Improvements; Lower
25                            Compost Area Improvements
26
     CONSENT DECREE - 2
 Case 1:20-cv-03128-TOR   ECF No. 6   filed 09/17/20   PageID.260 Page 3 of 42



     Exhibit 9:             Compost Operations Plan
 1   Exhibit 10:            Soil moisture sensors maps
 2   Exhibit 11:            Records Defendant shall provide pursuant to
                            Paragraph 61
 3   Exhibit 12:            Three-mile radius downgradient of the Dairy
 4   Exhibit 13:            Engineering Water Balance
 5

 6   ***EXHIBITS 1 THROUGH 13 ARE ON FILE HEREIN AND
 7   FILED AT ECF NOS. 2-2 THROUGH 2-14 AND ARE HEREBY
     INCORPORATED IN FULL BY THIS REFERENCE. Signed
 8   Thomas O. Rice, United States District Judge.***
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     CONSENT DECREE - 3
 Case 1:20-cv-03128-TOR     ECF No. 6     filed 09/17/20   PageID.261 Page 4 of 42




 1
           WHEREAS, the Plaintiffs, Community Association for Restoration of

 2
     the Environment, Inc. (“CARE”), Friends of Toppenish Creek, and Center

 3
     for Food Safety (together, the “Plaintiffs”), filed a Complaint simultaneously

 4
     with this Consent Decree against Sunnyside Dairy, LLC (“Defendant” or

 5
     “Sunnyside”) (the “Parties” collectively or a “Party” in the singular),

 6
     alleging violations of the Resource Conservation and Recovery Act, 42

 7
     U.S.C. § 6901, et seq. (“RCRA”), and seeking declaratory and injunctive

 8
     relief, civil penalties and attorneys’ fees and costs; and

 9
           WHEREAS, Plaintiffs’ claims and this Consent Decree relate to the

10
     dairy operations and facilities that are the subject of the Complaint and 90-

11
     Day Notice of Intent (“90-Day Notice”) filed in this action; and

12
           WHEREAS, Defendant denies Plaintiffs’ claims, allegations, and any

13
     liability for the alleged violations; and

14
           WHEREAS, Plaintiffs and Defendant agree that settlement of these

15
     matters is in the best interest of the Parties and the public, and that entry of

16
     this Consent Decree without additional litigation is the most appropriate

17
     means of resolving this action; and

18
           WHEREAS, Plaintiffs and Defendant, after consultation with their

19
     respective counsel and without trial or final adjudication of the issues of fact

20
     or law with respect to Plaintiffs’ claims or allegations, consent to the entry

21
     of this Decree in order to avoid the risks of litigation and to resolve the

22
     controversy between them;

23
           NOW, THEREFORE, without trial of any issue of fact or law, and

24
     without admission by Defendant of the facts or violations alleged in the

25
     Complaint or the 90-Day Notice, and upon consent of the Parties, and upon

26
     CONSENT DECREE - 4
 Case 1:20-cv-03128-TOR        ECF No. 6   filed 09/17/20   PageID.262 Page 5 of 42




 1
     consideration of the mutual promises herein contained, it is hereby

 2
     ORDERED, ADJUDGED AND DECREED as follows:

 3
                                A.    General Provisions

 4          1.   This Court has jurisdiction over the Parties and subject matter

 5   of this action pursuant to 42 U.S.C. § 6972 and 28 U.S.C. § 1331.

 6          2.   Venue is proper in this Court pursuant to 42 U.S.C. § 6972(a),

 7   and 28 U.S.C. § 1391(b) and § 1395(a).

 8          3.   The undersigned representative for each Party certifies that

 9   he/she is fully authorized by the Party or Parties whom he/she represents to

10   enter into the terms and conditions of this Decree and to legally bind the

11   Party or Parties to it.

12          4.   Located in the Sunnyside area of Eastern Washington,

13   Defendant is comprised of three adjacent dairies, known as the “Little

14   Dairy”, the “Upper Dairy,” and the “Lower Dairy” (as shown in Exhibit 1)

15   and meets the federal and state law definitions of a large concentrated

16   animal feeding operation. Defendant’s office is located at 4581 Maple

17   Grove Road, Sunnyside, WA 98944.

18          5.   For this Decree, the term “Dairy” shall refer to (1) the

19   operational and process facilities, including manure storage lagoons, as

20   shown in the map on the aerial photograph attached as Exhibit 1 hereto

21   (hereafter the “Production Area” as defined in 40 CFR 122.23(b)(8)); and

22   (2) the manure application fields owned, leased, or otherwise controlled by

23   Defendant (hereafter the “Application Fields”). The term Application

24   Fields does not include any field on which Defendant or an affiliated entity

25   ceases manure application and which Defendant removes from its Dairy

26
     CONSENT DECREE - 5
 Case 1:20-cv-03128-TOR     ECF No. 6    filed 09/17/20   PageID.263 Page 6 of 42




 1   Nutrient Management Plan (“DNMP”). As of the date of this Decree, the

 2   Application Fields consist of the fields depicted in Exhibit 2a (known as

 3   the “Main Dairy Fields”), Exhibit 2b (known as the “Airport Fields”), and

 4   Exhibit 2c (known as the “Port Fields”). Collectively, the dairy activities

 5   conducted by Defendant within the Production Area and Application Fields

 6   are referred to herein as “Dairy Operations”.

 7         6.    This Decree shall apply to and be binding upon the Parties to

 8   this action, and upon the successors and assigns of the Parties. This

 9   provision is intended to require full compliance with this Consent Decree

10   so long as the Dairy is used by any affiliated person or entity in the course

11   of conducting Dairy Operations at the Dairy; provided that nothing herein

12   shall prevent Defendant from discontinuing its Dairy Operations, in whole

13   or in part, at the Dairy, or from transferring any or all of the Dairy

14   (including one or more of the Application Fields) to other entities for dairy

15   operations or for uses other than for Dairy Operations. Should any such

16   discontinuance of Dairy Operations occur on any or all of the Dairy, this

17   Decree shall no longer apply to any such portion of the Dairy that is not

18   being used for Dairy Operations or other agriculturally-related operations

19   that involve the application of manure produced by the Dairy Operations

20   (i.e., one or more of the Application Fields). Defendant, or any of its

21   successors or assigns, may sell or otherwise transfer interest in the Dairy

22   (including but not limited to one or more of the Application Fields, or any

23   of the real property upon which the Dairy is situated or where Dairy

24   Operations are conducted, in whole or in part), without Plaintiffs’ consent

25   and without approval of the Court; provided, however, that Defendant must

26
     CONSENT DECREE - 6
 Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.264 Page 7 of 42




 1   provide a copy of this Decree to the new owner or transferee and provide

 2   written notice to Plaintiffs of the sale or other transfer of real interest

 3   within 30 days of closing. The terms of this Decree run with the property

 4   for any Dairy Operations until satisfied.

 5           7.      This Decree shall not constitute evidence in any proceeding,

 6   an admission or adjudication with respect to any allegation contained in the

 7   90-day Notice or the Complaint, any fact or conclusion of law with respect

 8   to any matter alleged in or arising out of the 90-day Notice or the

 9   Complaint, or the admission or evidence of any wrongdoing, liability or

10   misconduct on the part of the Defendant, or any of their directors, officers,

11   employees or any affiliated entities or persons. This Decree shall not be

12   admitted in any proceeding against a Party over that Party’s objections,

13   except for purposes of interpreting, modifying, and/or enforcing this

14   Decree.

15           8.      Any paragraph or subparagraph heading or section title in this

16   Decree is provided solely as a matter of convenience to the reader and shall

17   not be construed to alter the meaning of any provision of this Decree.

18
        B.         Manure Storage Lagoons and Emergency Overflow Basins

19           9.      Defendant may increase the depth of its eight (8) lagoons in

20   order to increase storage volumes and support split winter manure

21   application, based on the Engineering Water Balance (attached as Exhibit

22   13), in order to document the sufficiency of on-Dairy storage under

23   operating conditions contemplated in this Decree.

24           10.     Defendant shall double line all eight (8) of its lagoons using

25   two membrane liners with a leak detection sump and pump to remove

26
     CONSENT DECREE - 7
 Case 1:20-cv-03128-TOR     ECF No. 6     filed 09/17/20   PageID.265 Page 8 of 42




 1   leachate collecting between them, as set forth in the Lagoon and Basin

 2   Basis of Design Report attached hereto as Exhibit 3.

 3         11.    Defendant shall complete design and submit permit

 4   applications to the relevant authorities for all lagoon lining activities

 5   required in Paragraph 10 no later than December 31, 2020. Plaintiffs shall

 6   not submit any adverse public comments on Defendant’s State

 7   Environmental Policy Act submittals related to the lagoon lining.

 8         12.    No later than December 31, 2021, Defendant shall complete

 9   the lining of the first of its eight (8) lagoons. During each subsequent

10   calendar year from 2022 through 2028, Defendant shall complete the lining

11   of at least one additional lagoon (i.e., one lagoon in calendar year 2022,

12   one lagoon in calendar year 2023, etc.). Although Defendant shall be

13   permitted to expedite the lining contemplated in this section, lining of all

14   eight lagoons shall be completed no later than December 31, 2027.

15         13.    Defendant may abandon in place any lagoon that it chooses

16   not to line, in the event such lagoon is not needed for storage capacity.

17   Such abandonment shall include the removal or treatment of the abandoned

18   lagoon bottom and side-wall soils containing greater than 45 mg N/kg

19   (measured as the sum of ammonium-N and nitrate-N), and Defendant shall

20   provide sampling data to Plaintiffs at the time abandonment is completed

21   which documents that the bottom and side-wall soils of any abandoned

22   lagoons contain less than 45 mg N/kg. Any such abandonment(s) shall be

23   performed in accordance with the schedule in Paragraph 12 and any

24   applicable requirements in the Concentrated Animal Feeding Operation

25   permit (the “CAFO Permit”) under which Defendant is operating, and any

26
     CONSENT DECREE - 8
 Case 1:20-cv-03128-TOR     ECF No. 6   filed 09/17/20   PageID.266 Page 9 of 42




 1   applicable requirements of Defendant’s DNMP. In the event that

 2   Defendant chooses to abandon a lagoon in a particular calendar year, such

 3   abandonment shall be treated as if Defendant met the annual lagoon-lining

 4   requirement in Paragraph 12 for that particular calendar year.

 5         14.    Defendant may combine any lagoons to decrease overall

 6   storage costs. In the event that Defendant chooses to combine two or more

 7   lagoons in a particular calendar year, such combination shall be treated as

 8   if Defendant lined one lagoon for that calendar year and one lagoon for the

 9   next calendar year, such that no lagoon lining shall be required in the

10   calendar year subsequent to the combination (e.g., if two lagoons are

11   combined in calendar year 2022, Defendant shall not be required pursuant

12   to Paragraph 12 to line a lagoon in calendar year 2023).

13         15.    Defendant shall line the basin currently being used as an

14   emergency overflow basin on the Lower Dairy (as detailed on the map

15   included in Exhibit 1) with a single 60-mil HDPE liner, provided the basin

16   is used for storage of manure or stormwater contacting the Production Area

17   (“Process Wastewater”) for more than 7 days in a row or 30 days

18   cumulative during a single calendar year. If the basin is to be used for

19   anything other than the limited Process Wastewater, as defined in the

20   preceding sentence, then Defendant shall double-line the basin in the same

21   manner required of the lagoons, as described in Exhibit 3. If the basin

22   needs to be lined in this manner, lining will be completed prior to the

23   earlier of either (a) December 31, 2028 or (b) no later than one year after

24   Defendant’s use of the basin for something other than storage of Process

25   Wastewater as defined herein.

26
     CONSENT DECREE - 9
Case 1:20-cv-03128-TOR     ECF No. 6    filed 09/17/20   PageID.267 Page 10 of 42




 1         16.    No later than December 31, 2020, Defendant shall install an

 2   additional emergency earthen overflow basin adjacent to and southwest of

 3   the existing concrete collection sump at the Upper Dairy to provide

 4   contingent short-term (i.e., less than 7 days at a time and less than 30 days

 5   per year) stormwater and manure containment in the event of a power

 6   failure or other unforeseen system upset at the Upper Dairy. The new basin

 7   shall be lined with a single 60-mil HDPE liner if the basin is used for

 8   storage of manure or Process Wastewater for more than seven (7) days in a

 9   row or thirty (30) days cumulative during a single calendar year. After

10   installation, if this basin is used for something other than storage of manure

11   or process wastewater, then it shall be double-lined as required of the

12   lagoons, as described in Exhibit 3. If the basin needs to be lined in this

13   manner, lining will be completed prior to the earlier of either (a) December

14   31, 2028 or (b) no later than one year after Defendant’s use of the basin for

15   something other than storage of manure or process wastewater.

16         17.    Defendant shall provide Plaintiffs, in accordance with the

17   Notice provisions in Paragraph 96 with an estimated schedule of its

18   planned activities pursuant to Exhibit 3 prior to such activities being

19   conducted. The intent of that schedule notification is to facilitate

20   construction observation by Plaintiffs. Recognizing that daily schedules

21   may change due to contractor availability, weather conditions or other

22   factors, Defendant shall use best efforts to keep Plaintiffs informed of

23   schedule changes.

24         18.    Plaintiffs shall be permitted to observe and inspect

25   Defendant’s activities with respect to Paragraph 10 (observation of lining

26
     CONSENT DECREE - 10
Case 1:20-cv-03128-TOR       ECF No. 6   filed 09/17/20   PageID.268 Page 11 of 42




 1   of lagoons); Paragraph 16 (observation of new emergency overflow basin);

 2   and Exhibit 3, in accordance with Section L below (Site Inspections).

 3         19.    Defendant shall provide Plaintiffs, in accordance with the

 4   Notice provisions in Paragraph 96 with an as-built report following the

 5   lining or abandonment of each lagoon pursuant to this Section. Defendant

 6   shall provide the as-built report to Plaintiffs no later than 60 days after

 7   Defendant completes construction of such lining or abandonment of such

 8   lagoon. For lagoons that are lined, the as-built report will include the

 9   following information:

10                a.       Survey of lagoon topography at the completion of soil

11   work (excavation, fill, grading and compaction) prior to liner installation;

12                b.       Results of compaction test data including lagoon floor,

13   slope, and sump;

14                c.       Final liner leak detection survey with all liner QA/QC

15   data (i.e., results of puddle survey prior to filling of lagoon);

16                d.       As-built drawings with vent locations, sump details,

17   sump shape and volume, and utility locations;

18                e.       Leak detection pump test data; and

19         f.    Reasonably detailed photographic documentation of each

20   lagoon at six project milestones: beginning of construction; completion of

21   earthwork; placement of secondary liner; installation of sump and piping;

22   placement of primary liner; and project completion.

23         20.    No later than January 31 of each year beginning in 2021,

24   Defendant shall provide Plaintiffs, in accordance with the Notice

25   provisions in Paragraph 96, an annual written summary, prepared under the

26
     CONSENT DECREE - 11
Case 1:20-cv-03128-TOR       ECF No. 6   filed 09/17/20   PageID.269 Page 12 of 42




 1   direction of a licensed engineer, of all work completed under this Section

 2   B.

 3
              C.       Groundwater Well Installation and Monitoring

 4         21.      In addition to its existing four (4) monitoring wells at the

 5   Dairy, Defendant shall install seven (7) new groundwater monitoring wells

 6   in the locations specified in the Monitoring Well Installation and

 7   Groundwater Monitoring Plan attached hereto as Exhibit 4.

 8         22.      The seven (7) wells shall be installed with screens across the

 9   first water-bearing zone.

10         23.      The seven (7) wells shall be developed, surveyed, and gauged

11   no later than December 1, 2020, and during each monitoring event.

12   Defendant shall provide Plaintiffs no later than December 31, 2020 with

13   gauging data showing measured groundwater elevations and estimated

14   gradients.

15         24.      If the gauging data shows gradients are southeasterly rather

16   than south/southwesterly at any time during the monitoring period,

17   meaning that groundwater from the Production Area or the Application

18   Fields may not be intercepted by the newly installed monitoring wells, then

19   Defendant shall install up to two (2) additional wells (“Contingent Wells”)

20   in the approximate locations shown in the Groundwater Monitoring Plan

21   (Exhibit 4).

22         25.      In the event that Defendant installs Contingent Wells, they

23   shall be installed, developed, surveyed and gauged no later than the next

24   quarterly sampling period following determination of their need. This

25   schedule assumes that applicable County permits can be obtained in a

26
     CONSENT DECREE - 12
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.270 Page 13 of 42




 1   timely manner for the southeasterly Contingent Well, which will be located

 2   on the right-of-way for Independence Road; if such permits are not granted

 3   in a timely manner, the Parties agree that this deadline shall be extended

 4   appropriately.

 5         26.      Plaintiffs shall be permitted to observe installation of all

 6   monitoring wells under this Section, in accordance with Section L below

 7   (Site Inspections).

 8         27.      Beginning after installation of the new wells, Defendant shall

 9   conduct four quarterly sampling events of all of its monitoring wells (in

10   March, June, September, and December of 2021). Such quarterly sampling

11   shall test for nutrients, conventional parameters, cations and anions as

12   described in the Monitoring Well Installation and Groundwater Monitoring

13   Plan (Exhibit 4).

14         28.        As described in Exhibit 4, following the four quarterly

15   sampling events in 2021, Defendant shall conduct semi-annual (i.e., twice

16   per year) sampling events (in June and December) from 2022 through, at

17   least, 2028.

18         29.      Semi-annual sampling shall test for the following two

19   parameters: nitrate and phosphorus. However, if other nutrients exceed

20   the following trigger values during any of the previous sampling events,

21   then the additional sampling described below shall be conducted:

22                  a.     If ammonia-nitrogen or nitrite-nitrogen is detected

23   above the method reporting limit in a well, the well(s) in which it was

24   detected above the reporting limit shall be sampled for the detected

25   parameter(s) for the next four sampling events.

26
     CONSENT DECREE - 13
Case 1:20-cv-03128-TOR       ECF No. 6   filed 09/17/20   PageID.271 Page 14 of 42




 1                b.       If average phosphorus values from the prior four

 2   sampling events exceed 0.06 mg/L or if individual phosphorus values

 3   exceed 0.1 mg/L in a well, the well(s) in which it was detected above

 4   reporting limit shall be sampled for phosphorus for the next four sampling

 5   events. The trigger values for phosphorus do not apply to a well(s)

 6   screened across a layer of volcanic ash or other phosphorus-rich soil,

 7   provided that the presence of such ash or soil is documented to Plaintiffs at

 8   the time of well installation.

 9         30.    Defendant’s obligations to monitor its newly installed wells

10   for nitrate pursuant to Paragraph 29(a) shall conclude after the monitoring

11   event in the fourth quarter of 2028, except in the event that the maximum

12   contaminant level for nitrate of 10 mg NO3-N/L (“Nitrate MCL”) is

13   exceeded during the four prior sampling events, in which case Defendant

14   shall continue to conduct twice-per-year nitrate monitoring in any well that

15   so exceeded the Nitrate MCL. Defendant shall terminate any such

16   additional nitrate monitoring in any well that required the additional nitrate

17   monitoring following two years (i.e., four sampling events) of consecutive

18   semi-annual measurements below the Nitrate MCL.

19         31.    Defendant’s obligations to monitor its newly installed wells

20   for phosphorus pursuant to Paragraph 29(b) shall conclude after the fourth

21   quarter of 2028, except in the event that the trigger levels listed in

22   Paragraph 29(b) are exceeded during the four prior sampling events, in

23   which case Defendant shall conduct twice-per-year phosphorus monitoring

24   in any well that so exceeded the trigger levels. Defendant shall terminate

25   any such additional phosphorus monitoring in any well that required the

26
     CONSENT DECREE - 14
Case 1:20-cv-03128-TOR     ECF No. 6    filed 09/17/20   PageID.272 Page 15 of 42




 1   additional phosphorus monitoring following two years (i.e., four sampling

 2   events) of consecutive semi-annual measurements below the trigger levels.

 3         32.    Within 60 days after Defendant collects samples from

 4   monitoring wells pursuant to this Section C, Defendant shall provide

 5   Plaintiffs pursuant the Notice provisions in Paragraph 96 below with a

 6   transmittal letter and copy of the deliverables that Defendant receives from

 7   the laboratory concerning those samples. The transmittal letter shall

 8   include a map of measured groundwater elevations and a map of nitrate

 9   results, and a full data table (of all sampled parameters for current and prior

10   sampling events conducted pursuant to this Section). Each transmittal

11   letter shall also be accompanied with an electronic data table in .xls or .xlsx

12   format.

13         33.    The transmittal letter accompanying the copy of laboratory

14   deliverables that Defendant obtains after the fourth quarter of sampling in

15   2021 described above in Paragraph 27 shall summarize and compare the

16   ammonia, nitrite, and phosphorus results from that fourth quarter sampling

17   event and the previous three quarters of results to the trigger values for

18   ammonia-nitrogen, nitrite-nitrogen, and phosphorus listed in Paragraph

19   29(a)-(b).

20
                           D.     Stormwater Engineering

21         34.    Attached hereto as Exhibit 5 is Defendant’s Stormwater

22   Engineering Plan.

23         35.    Defendant shall complete the installation of improvements

24   identified in Exhibit 5 no later than December 31, 2021.

25         36.    Plaintiffs shall be permitted to observe replacement of the

26
     CONSENT DECREE - 15
Case 1:20-cv-03128-TOR       ECF No. 6   filed 09/17/20   PageID.273 Page 16 of 42




 1   earthen catch basin at the Little Dairy with a concrete vault or lined catch

 2   basin, in accordance with Section L below (Site Inspections).

 3
                              E.    Cow Pen Maintenance

 4           37.   Attached as Exhibit 6 is Defendant’s Cow Pen Maintenance

 5   Plan.

 6           38.   Defendant shall apply the maintenance standards in Exhibit 6

 7   to the cow pens currently in place at the Dairy, and to any pens that

 8   Defendant adds to the Dairy in the future.

 9           39.   Defendant shall not be required to quantify or weigh the

10   specific quantities of manure it removes from the cow pens, provided that

11   the manure is moved appropriately to the compost areas in accordance with

12   Exhibit 6.

13
                                   F.     Silage Areas

14           40.   Defendant shall collect and route to a lined manure storage

15   lagoon all stormwater and silage liquids collected from the silage area

16   shown on Exhibit 7 (Silage Area Drainage Improvements).

17           41.   Defendant is permitted to continue using compacted and

18   graded soil or asphalt surfaces at the Dairy for silage storage. No

19   additional areas shall be used at the Dairy for silage storage unless the

20   underlying soils are compacted to 95% compaction, slopes are a minimum

21   of 2 percent and drainage for stormwater and collected leachate is

22   provided, with that drainage discharged directly to the lagoon system.

23                 a.      Prior to September 30, 2022, Defendant shall install

24   lined collection ditches or strip drains at approximately the locations

25   depicted in Exhibit 7 in order to collect stormwater and other liquids

26
     CONSENT DECREE - 16
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.274 Page 17 of 42




 1   generated in the silage areas.

 2                b.       If Defendant installs collection ditches instead of drain

 3   piping, such ditches will be lined with a low-permeability material such as

 4   HDPE liner, concrete, or asphalt.

 5                c.       Defendant shall convey the liquids collected in the

 6   installed collection ditches or strip drains to lined sumps or catch basins via

 7   lined ditches or piped conveyances directly to manure storage lagoons.

 8         42.    Once Defendant completes the activities Paragraphs 40-41,

 9   Defendant shall submit to Plaintiffs in accordance with the Notice

10   provisions in Paragraph 96 a written description prepared by a licensed

11   engineer of the activities Defendant undertook pursuant to Paragraphs 40-

12   41.

13         43.    After Plaintiffs’ receipt of the written descriptions required by

14   Paragraph 42, Plaintiffs shall be permitted to inspect Defendant’s activities

15   with respect to the silage improvements, in accordance with Section L (Site

16   Inspections).

17
                                  G.     Compost Areas

18         44.    No later than September 30, 2021, Defendant shall perform

19   soil proctor and compaction testing throughout its two compost areas

20   shown on the Compost Operations Plan attached as Exhibit 9.

21         45.    Defendant is permitted to continue using compacted and

22   graded soil surfaces at the Dairy for compost operations and storage. Prior

23   to September 30, 2022, Defendant shall install lined collection ditches or

24   strip drains at approximately the locations depicted in Exhibit 8A (Upper

25   Compost Area Improvements) and Exhibit 8B Lower Compost Area

26
     CONSENT DECREE - 17
Case 1:20-cv-03128-TOR     ECF No. 6     filed 09/17/20   PageID.275 Page 18 of 42




 1   Improvements) in order to collect stormwater and other liquids generated in

 2   the compost areas.

 3         46.    Compaction testing shall be performed on a grid (four (4)

 4   locations per acre). Areas not meeting 95% compaction shall be re-

 5   compacted and retested.

 6         47.    Re-compaction, if required, of the two compost areas shall be

 7   completed no later than September 30, 2023.

 8         48.    Defendant shall maintain a minimum 2% grade in the compost

 9   areas toward the drainage swales.

10         49.    Once completed, Defendant shall submit to Plaintiffs in

11   accordance with the Notice provisions in Paragraph 96 a written

12   description prepared by a licensed engineer of the activities Defendant

13   undertook pursuant to Exhibits 8A, 8B, and 9.

14         50.    After Plaintiffs’ receipt of the written descriptions required by

15   Paragraph 49, Plaintiffs shall be permitted to inspect Defendant’s activities

16   with respect to recompaction, in accordance with Section L (Site

17   Inspections).

18         51.    Defendant shall adhere, at a minimum, to the composting

19   procedures as further described in the Compost Operations Plan attached as

20   Exhibit 9.

21
                           H.   Wet Manure Storage Area

22         52. Defendant shall minimize potential water generation within the

23   compost areas associated with initial placement of wet separator solids.

24         53. Defendant has already purchased mechanical dewatering

25   equipment to remove free-draining water from separator solids. Defendant

26
     CONSENT DECREE - 18
Case 1:20-cv-03128-TOR       ECF No. 6   filed 09/17/20   PageID.276 Page 19 of 42




 1   has already applied for relevant permits to install such equipment at the

 2   Dairy. Defendant shall install and operate such equipment by August 15,

 3   2020, or as soon as practicable thereafter subject to permit issuance from

 4   Yakima County. Once the equipment is operational, Defendant shall store

 5   the wastewater that it removes from separator solids as a result of operating

 6   this equipment in the Dairy’s lagoons.

 7
                I.        Manure Application and Field Management

 8         54. The provisions of this Section shall apply only to Application

 9   Fields owned, leased, or otherwise controlled by Defendant, including any

10   Application Fields Defendant owns, leases, or otherwise controls after the

11   Effective Date and during the term of this Decree. All such Application

12   Fields owned, leased, or otherwise controlled by Defendant shall be

13   addressed in Defendant’s DNMP.

14         55. For purposes of this Decree, Defendant shall be deemed to

15   “control” an Application Field to which manure is applied when (a) the

16   manure is applied by Defendant’s employees or Defendant’s contractors

17   using Defendant’s or Defendant’s contractor’s trucks or application

18   equipment; (b) when the amounts/rates of application are not dictated by

19   the recipient; and (c) when Defendant is not meaningfully compensated for

20   such manure. For purposes of this subparagraph, reimbursement for fuel

21   costs is not considered meaningful compensation.

22         56. With respect to nitrogen, Defendant shall adhere to the

23   following beginning in the Fall of 2021:

24                   a.    Defendant shall make nitrogen applications at or below

25   agronomic rates based on Application Field-specific nutrient management

26
     CONSENT DECREE - 19
Case 1:20-cv-03128-TOR       ECF No. 6   filed 09/17/20   PageID.277 Page 20 of 42




 1   budgets prepared by an agronomist.

 2                b.       No later than January 31, 2025, Defendant shall have its

 3   agronomist conduct a retroactive review of its agronomic rate calculations

 4   and field nutrient performance data for crop years 2021-2024 and

 5   document that review in a report (“Agronomic Rate Report”). This review

 6   shall assess whether taken as a whole the agronomic rate calculations have

 7   adequately projected nutrient utilization within the bounds of good

 8   agronomic practice with the parallel goal of minimizing leaching potential

 9   to groundwater.

10                c.       Defendant’s agronomist’s review of nutrient utilization

11   shall include the mineralization of residual soil nitrogen, the availability of

12   nitrogen from applied manure, the extraction of nitrogen by crops and the

13   status and trends of residual nitrogen in the Application Fields.

14                d.       In the event that Defendant’s management of manure in

15   crop years 2021-2024 has followed its agronomist’s recommendations

16   based on agronomic rate calculations, evidence requiring adjustments to the

17   agronomic rate calculations shall include excessive amounts of residual soil

18   nitrogen (greater than 15 ppm) occurring consistently in some application

19   fields or failure to reach 15 ppm in twenty-five percent (25%) or more of

20   Defendant’s Application Fields.

21                e.       Defendant shall submit to Plaintiffs in accordance with

22   the Notice provisions in Paragraph 96 a draft of the Agronomic Rate

23   Report for Plaintiffs’ review and comment no later than January 31, 2025.

24   Defendant shall consider any comments Plaintiffs submit to Defendant on

25   the draft Agronomic Rate Report if Plaintiffs deliver such comments to

26
     CONSENT DECREE - 20
Case 1:20-cv-03128-TOR              ECF No. 6      filed 09/17/20       PageID.278 Page 21 of 42




 1   Defendants in accordance with the Notice provisions in Paragraph 96

 2   below no later than 45 calendar days after Defendant provides Plaintiffs

 3   with the draft Agronomic Rate Report. Defendant shall finalize the

 4   Agronomic Rate Report no later than April 15, 2025, and send a copy to

 5   Plaintiffs upon completion in accordance with the notice provisions in

 6   Section U. If the conclusions of the finalized Agronomic Rate Report

 7   indicate a need to adjust the agronomic rate calculation assumptions, such

 8   conclusions shall be implemented by Defendant beginning with crop year

 9   2025 summer crop and through the termination of this Decree.

10                   f.      Defendant shall restrict its manure application in the

11   manner described in the following Table 1:

12
             Table 1. Manure Application Restrictions for Nitrogen Control
13
     Fall Average          Nitrogen Application Restrictions Based on           Split Application Schedule
14   Residual N in       Measured Fall Average Residual Soil Nitrogen             for Manure Applied by
     Upper 2 feet                            Levels                                       Irrigation
15   (NH4-N+NO3-                       (NH4-N+NO3-N)                             (Crop Year 2025+ Only)
     N)               Crop Year Crop Year Crop Year Crop Year                  Portion of         Portion of
16                       2022         2023          2024         2025+         winter crop        winter crop
                      (Fall 2021) (Fall 2022) (Fall 2023) (Fall 2024)          application        application
17                                                                             made in fall       made in
                                                                               (Oct-T200)         spring
18                                                                                                (After T200)
     < 15 mg N/kg     100% of        100% of       100% of       100% of       < 100%             Balance
19                    agronomic      agronomic     agronomic     agronomic
                      rate           rate          rate          rate
20   15.1-25 mg       100% of        100% of       95% of        90% of        < 66%            Balance
     N/kg             agronomic      agronomic     agronomic     agronomic
21                    rate           rate          rate          rate
     25.1-35 mg       95% of         85% of        80% of        75% of        < 33%            Balance
22   N/kg             agronomic      agronomic     agronomic     agronomic
                      rate           rate          rate          rate
23   35.1-45 mg       90% of         80% of        70% of        60% of        0%               Balance
     N/kg             agronomic      agronomic     agronomic     agronomic
24                    rate           rate          rate          rate
     > 45 mg N/kg     No             No            No            No            —                —
25                    application    application   application   application

26
     CONSENT DECREE - 21
Case 1:20-cv-03128-TOR        ECF No. 6   filed 09/17/20   PageID.279 Page 22 of 42




 1              g.         For purposes of interpreting Table 1:

 2                       i.      Nitrogen agronomic rate limitation shall apply to

 3   both the winter and summer crop, unless follow-up soil nitrogen

 4   measurements fall into a lower category, or crop tissue (basal stem and leaf

 5   sampling) measurements show a deficiency in the crop tissue for nitrogen.

 6                      ii.      For crop year 2025 and thereafter, winter manure

 7   applications will be split into a fall and early spring application as indicated

 8   in Table 1 for fields to which manure is applied by irrigation.

 9                     iii.      If a given Application Field exceeds 25 mg N/kg

10   for three (3) years in a row after crop year 2025, then Defendant shall

11   reduce the application limit for that field from 75% to 50% until the

12   nitrogen level drops below 15 mg N/kg.

13                     iv.       If a given Application Field exceeds 35 mg N/kg

14   for two (2) years in a row after crop year 2025, then Defendant shall apply

15   no manure to that field until the nitrogen level drops below 15 mg N/kg.

16                h.       Nitrogen levels used to determine compliance with

17   Table 1 shall be measured by the average of nitrate-nitrogen plus

18   ammonium-nitrogen in each of the top two feet of the soil column based on

19   Fall post-harvest sampling results.

20                i.       Agronomic rate adjustments shown in Table 1 shall be

21   applied after completing the standard agronomic rate calculation. For

22   example, if a standard agronomic rate calculation indicates a need for 2.0

23   million gallons of manure, and if the restricted rate in Table 1 is “90

24   percent of agronomic rate”, then the maximum manure application for that

25   Application Field will be 1.8 million gallons (2.0 million gallons x 90% =

26
     CONSENT DECREE - 22
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.280 Page 23 of 42




 1   1.8 million gallons).

 2                   j.    For the Application Fields to which Defendant applies

 3   manure via irrigation or blending, Defendant shall split the winter manure

 4   application into a fall and early spring application. The amount of the split

 5   shall be adjusted based on Fall residual soil nitrogen level as indicated in

 6   Table 1 for crop year 2025 and beyond. Split winter applications are not

 7   required for Defendant’s Application Fields which Defendant uses for

 8   injection.

 9         57.       With respect to phosphorus, Defendant shall adhere to the

10   following beginning on the Effective Date:

11                   a.    Defendant shall measure available phosphorus at the 0-

12   1-foot and 1-2-foot levels in its Application Fields in parallel with fall soil

13   nitrogen testing.

14                   b.    Defendant shall maintain its Application Fields in the

15   low-risk category as measured using the current NRCS approved

16   phosphorus index procedures.

17                   c.    Defendant shall maintain phosphorus levels in its feed

18   ration at a level less than 0.4% phosphorus measured on a total ration dry

19   matter basis.

20                   d.    Sunnyside shall continue physical manure solids

21   separation using a manure centrifuge or other equivalent methods for

22   enhanced solids recovery, as well as composting and exports to reduce on-

23   Dairy applications of manure and wastewater.

24         58.       With respect to phosphorus, in addition to the requirements in

25   Paragraph 57, and beginning in the crop season that commences after

26
     CONSENT DECREE - 23
Case 1:20-cv-03128-TOR         ECF No. 6    filed 09/17/20    PageID.281 Page 24 of 42




 1   Defendant’s Fall 2026 post-harvest sampling, Defendant shall restrict its

 2   manure application in the manner described in the following Table 2:

 3       Table 2. Manure Application Restrictions for Phosphorus Control

 4
              Fall Average Available P in             Total annual application based on P
 5                    Upper 2 feet                             (Crop Year 2027+)
                    (mg Olsen P/kg)
 6                    < 40 mg P/kg                               Control for N
                    41-100 mg P/kg                           90% of crop extraction
 7                 101-180 mg P/kg                           80% of crop extraction
                   181-300 mg P/kg                           25% of crop extraction
 8                   > 300 mg P/kg                              No application

 9                 a.       Defendant shall apply the requirements in Table 2 to
10   each of its Application Fields based on the average fall post-harvest
11   measurements of available phosphorus measured in the top 2 feet of the
12   soil column in each Application Field.
13                 b.       Defendant shall adhere to the requirements in Table 2
14   during the crop year following the Fall compliance measurements or until
15   resampling has shown that the requirements in Table 2 are no longer
16   required (e.g., an Application Field measuring 45 ppm P in fall is retested
17   in spring and measures 38 ppm P).
18                 c.       Based on the Fall available phosphorus measurements,
19   the requirements in Table 2 shall be implemented and followed for the
20   duration of the Consent Decree.
21                 d.       For purposes of Table 2, phosphorus extraction rate
22   limitation shall apply to the full crop year, unless follow-up soil available
23   phosphorus measurements fall into a lower category.
24                 e.       The annual limits on phosphorus application listed in
25   Table 2 are expressed as a function of the estimated annual phosphorus
26
     CONSENT DECREE - 24
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.282 Page 25 of 42




 1   extraction rate of the crops (extraction rate = tons crop/acre x P content/ton

 2   crop) grown on each field during the crop year. The annual application

 3   amount will be based on the fall available P levels and will be split in most

 4   cases into multiple applications, with the total annual amount applied

 5   limited to the Table 2 values.

 6         59.    Defendant shall implement a soil moisture monitoring

 7   program at the Application Fields in accordance with the following

 8   requirements:

 9                a.       For purposes of this paragraph, a “Soil Moisture

10   Monitoring Period” begins two weeks prior to Defendant’s first irrigation

11   or manure application event in each Application Field through at least two

12   weeks after Defendant’s final irrigation or manure application event in each

13   field. During most years, the Soil Moisture Monitoring Period will extend

14   from mid-March through early November.

15                b.       During the Soil Moisture Monitoring Periods in 2021,

16   2022 and 2023 (the “Three Year Test Period”), Defendant shall install and

17   operate a set of irrigation sensors to monitor soil moisture levels in eight

18   (8) representative Application Fields as illustrated in Exhibits 2a-c. For

19   Application Fields that contain soils with significantly different nitrate

20   leaching potential or water holding capacity, as indicated by the Natural

21   Resources Conservation Service (“NRCS”), Defendant shall deploy and

22   operate soil moisture sensors in each of two representative soil series. The

23   locations of the soil moisture sensors are shown on the maps attached

24   hereto as Exhibit 10.

25                c.       Defendant shall install sensors in each location at the

26
     CONSENT DECREE - 25
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.283 Page 26 of 42




 1   following three approximate depths (variable by +/- two inches): 0.5-foot,

 2   1.5-feet and 2.5-feet. If rocky or indurated soil properties in any location

 3   preclude effective placement of the 2.5-foot sensor after three independent

 4   boring attempts, Defendant shall not be required to install the 2.5-foot

 5   sensor in that location(s), but shall document for each of those location(s)

 6   the total depth of soil to the point of boring refusal.

 7                d.       To verify field capacity estimates, Defendant shall

 8   calibrate sensors at the time of installation using a gravimetric sample

 9   approach where soil water is measured on a weight basis. Soil bulk density

10   measurements used in calibration shall be confirmed for each sensor

11   location at each depth. Calibration shall be reported in the first Annual

12   Report (described in Paragraph 59(h) below) along with Application Field

13   capacity estimates for each monitoring location at each depth.

14                e.       Defendant shall calibrate any replacement sensors in a

15   similar manner as in Paragraph 59(d), and these calibrations shall be

16   reported in the Annual Report (described in Paragraph 59(h) below) for the

17   year in which the sensors were replaced. Defendant shall have at least two

18   (2) replacement sensors available at the Dairy in case of failure of installed

19   sensors.

20                f.       Defendant shall use best efforts to maintain the sensors

21   in an operational condition throughout the Soil Moisture Monitoring

22   Period. Defendant shall implement necessary maintenance, repairs or

23   replacement of the sensors with the goal of minimizing operational down-

24   times to twenty-one (21) days for the two shallowest depths and fifteen

25   (15) days for the sensors at 2.5 feet.

26
     CONSENT DECREE - 26
Case 1:20-cv-03128-TOR        ECF No. 6   filed 09/17/20   PageID.284 Page 27 of 42




 1                g.       During the Three Year Test Period, Defendant shall use

 2   the soil moisture sensors to validate and, if necessary, adjust its irrigation

 3   rates to meet crop needs while minimizing exceedances of Application

 4   Field capacity in the 2.5-feet soil level as follows:

 5                       i.      Defendant shall continue its practice of obtaining

 6   weekly irrigation needs estimates from an agronomist using the

 7   Evapotranspiration method.

 8                      ii.      Defendant shall irrigate its Application Fields

 9   consistent with the recommended values unless soil moisture sensors

10   indicate an exceedance of field capacity at the 2.5-feet level.

11                     iii.      If soil sensors from the prior week indicate

12   exceedances of Application Field capacity at the 2.5-feet level, Defendant

13   shall adjust the recommendation for future irrigation rates downward from

14   what would otherwise be provided using the Evapotranspiration method,

15   with the goal of decreasing and maintaining soil moisture levels below

16   field capacity at the 2.5 feet level. Defendant shall track both the original

17   and any adjusted recommendations on a weekly basis throughout the Three

18   Year Test Period.

19                     iv.       For the first two fields with an irrigation-related

20   exceedance of Application Field capacity at the 2.5 feet level during the

21   Three Year Test Period, Defendant’s Fall soil monitoring shall include a

22   one-time sampling on each such Application Field that shall extend to the

23   5-feet depth in that Application Field (or to the depth of refusal). For each

24   sample, Defendant shall analyze at 3 feet, 4 feet, and 5 feet for ammonia-N

25   and nitrate-N and Olsen P. The resulting sampling data shall be provided

26
     CONSENT DECREE - 27
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.285 Page 28 of 42




 1   to Plaintiffs consistent with the Notice provisions in Paragraph 96.

 2                h.       No later than February 28 in the year after the end of

 3   each Soil Moisture Monitoring Period during the Three Year Test Period

 4   (i.e., for the 2021 Soil Moisture Monitoring Period, this date would fall on

 5   February 28, 2022), Defendant shall provide Plaintiffs pursuant to the

 6   Notice provisions in Paragraph 96 with an Annual Report containing

 7   Defendant’s initial and adjusted weekly recommendations and the

 8   monitoring data for each soil moisture sensor in tabular format. Monitoring

 9   data provided for each sensor location shall consist of a complete digital

10   file (.xlsx, .xls, or .csv) and a graphical readout showing measured moisture

11   levels for the 0.5-foot, 1.5-feet and 2.5-feet sensors throughout each Soil

12   Moisture Monitoring Period, with notes summarizing any encountered

13   sensor performance issues, any completed repairs, and notes documenting

14   the dates, amounts, and rates (gallons/acre) of irrigation water and manure

15   applications in the Application Field where the sensor is located.

16   Defendant shall also provide in the Annual Report local daily precipitation

17   data for the year using publicly-available weather data from the nearest

18   reliable weather station.

19                i.       If during the 2023 Soil Moisture Monitoring Period the

20   moisture sensor readings show a pattern of ongoing irrigation-related

21   exceedances of field capacity at the 2.5-feet depth (i.e., three or more

22   exceedances, not counting exceedances immediately following

23   precipitation events), then Defendant shall maintain moisture sensors in the

24   Application Field where such sensor exceedances were reported until no

25   more than one (1) exceedance is recorded in that field during the Soil

26
     CONSENT DECREE - 28
Case 1:20-cv-03128-TOR      ECF No. 6    filed 09/17/20   PageID.286 Page 29 of 42




 1   Moisture Monitoring Period.

 2         60.    Beginning on the Effective Date, Defendant shall for the

 3   duration of this Decree maintain application records of (a) any manure it

 4   hauls to and applies to an Application Field; and (b) any manure it applies

 5   to Application Fields through irrigation or blending. Such records shall

 6   include the Application Field ID; the manure quantity (volume);

 7   characteristics (blended or straight); date of application; and a link to the

 8   manure nutrient testing information. Defendant shall keep separate

 9   application records in the event it conducts multiple applications on

10   different days.

11         61.    No later than January 31 of each year beginning in 2021 and

12   for each year for the duration of the Consent Decree, Defendant shall

13   provide to Plaintiffs PDF copies of manure management records for the

14   prior crop year via electronic mail (at the addresses listed in Paragraph 96).

15   Records that Defendant shall provide pursuant to this paragraph are listed

16   in Exhibit 11.

17         62.    Any manure management records routinely generated by

18   Defendant in compliance with its CAFO permit and similar regulatory

19   requirements shall be kept on-site at the Dairy for five (5) years from the

20   date of generation. No more than once per calendar year, Plaintiffs shall

21   have the right to request access to conduct an on-site review of the manure

22   management records (pursuant to Section L) for which they have not been

23   provided copies pursuant to Paragraph 61.

24         63.    Defendant shall use flow meters on all Application Fields to

25   which it applies lagoon water through irrigation or blending.

26
     CONSENT DECREE - 29
Case 1:20-cv-03128-TOR      ECF No. 6   filed 09/17/20   PageID.287 Page 30 of 42




 1
                   J.      Underground Conveyance Inspections

 2         64.    No later than December 31, 2023, Defendant shall inspect the

 3   wastewater and manure lines between the production areas, the lagoons,

 4   and the pivots (to the extent they are used for liquid manure transportation)

 5   at the Upper, Lower and Little Dairies. If the inspection shows that repairs

 6   need to be made in any of those lines, Defendant shall make the necessary

 7   repairs no later than December 31, 2023.

 8         65.    Inspection and any required repair work shall be performed by

 9   an experienced and qualified contractor.

10         66.    Once inspection and any required repairs are completed,

11   Defendant shall submit to Plaintiffs in accordance with the Notice

12   provisions in Paragraph 96 a written description of the activities Defendant

13   undertook pursuant to this Section, which shall include documentation of

14   the lines inspected and the location(s) of any repair(s) made.

15
                   K.      Clean Drinking Water Project Funding

16         67.    The following funding mechanisms for the Clean Drinking

17   Water Project (“CDWP”) have been determined by the Parties based on

18   Defendant’s proactive stance with respect to its manure management

19   practices and cooperative negotiations with Plaintiffs.

20         68.    In the years 2020 through and including 2024, Defendant shall

21   make five annual $24,000 payments (for a total of $120,000) to the CDWP.

22   Payments shall be made prior to December 31 of each year. The first

23   payment shall be made no later than December 31, 2020 and the final

24   payment shall be made no later than December 31, 2024.

25         69.    Between 2025 and 2028, Defendant shall make five annual

26
     CONSENT DECREE - 30
Case 1:20-cv-03128-TOR       ECF No. 6   filed 09/17/20   PageID.288 Page 31 of 42




 1   payments to the CDWP of up to $24,000 per year based on the number of

 2   new on-site, downgradient groundwater monitoring wells exceeding the

 3   Nitrate MCL. The amount of each annual payment between 2025 and 2028

 4   shall be equal to the percentage (rounded to the nearest full percent) of the

 5   new groundwater wells that exceed the nitrate MCL in the prior monitoring

 6   year (e.g., if 3 of 7 groundwater wells exceeded the Nitrate MCL during

 7   2024, the annual payment for 2025 would be $10,320 [3/7, or 43%

 8   multiplied by $24,000]). Payments shall be made prior to December 31 of

 9   each year between 2025 and 2028.

10         70.    No later than March 31, 2029, Defendant shall make a final

11   one-time payment to the CDWP equal to 3-times the payment it made in

12   2028 pursuant to Paragraph 69.

13         71.    All aspects of the Clean Drinking Water Project shall be

14   managed by the CDWP. Defendant’s sole obligation with respect to this

15   Section or the Clean Drinking Water Project is to provide the funding

16   described in this Section.

17         72.    For each year in which Defendant makes a payment pursuant

18   to Section K, Plaintiffs shall submit to Defendant in accordance with the

19   Notice provisions in Paragraph 96 a written description of the activities the

20   CDWP undertook pursuant to Section K. The written description shall be

21   provided annually by Plaintiffs no later than March 31 of the year

22   following each annual payment (i.e., by March 31, 2021 for the payment

23   made in 2020). The written description shall include but is not limited to:

24                a.       Results of drinking water nitrate testing performed

25   during that year by Plaintiffs at households within the radius illustrated on

26
     CONSENT DECREE - 31
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.289 Page 32 of 42




 1   Exhibit 12 (i.e., three miles downgradient of the Dairy).

 2                b.       Addresses of households within the radius illustrated on

 3   Exhibit 12 that were provided with installation or maintenance of clean

 4   drinking water systems (e.g., reverse osmosis systems) or bottled water by

 5   the Clean Drinking Water Project during the year. If any household(s)

 6   choose to keep confidential that they were provided with installation or

 7   maintenance of a clean drinking water system, then the written description

 8   shall include how many of these households have so chosen, along with the

 9   addresses and results from the other households.

10
                                  L.     Site Inspections

11         73.    Pursuant to the above Section B (Manure Storage Lagoons and

12   Overflow Basins), Section C (Groundwater Well Installation and

13   Monitoring), Section D (Stormwater, Piping, and Engineering Plan),

14   Section F (Silage Area), Section G (Compost Area), and Section I (Manure

15   Application and Management) relating to Plaintiffs’ observation and/or

16   inspection of activities at the Dairy, the following provisions shall apply:

17         74.    For each activity Plaintiffs are permitted to observe and/or

18   inspect, Plaintiffs may have up to three representatives present at the Dairy

19   during such observation or inspection.

20         75.    Plaintiffs’ representatives are permitted upon the Dairy solely

21   to observe and inspect the activities provided.

22         76.    Plaintiffs’ representatives shall have applicable scientific or

23   professional qualifications to be able to confirm compliance with this

24   Decree.

25         77.    At least 48 hours prior to any such observation and inspection,

26
     CONSENT DECREE - 32
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.290 Page 33 of 42




 1   Plaintiffs shall provide Defendant written notice of their intent to observe

 2   and inspect the Dairy, identifying the Section of this Decree on which they

 3   are relying to accomplish such observation or inspection. Such notice shall

 4   include the names of the proposed observers/inspectors, a description of

 5   their qualifications, and the start and end times of the proposed period of

 6   observation/inspection (which shall not be before 8:00 AM or after 5:00

 7   PM, respectively).

 8         78.    The representatives may not remain on the Dairy outside of

 9   business hours and must be accompanied by a representative of Defendant

10   at all times (including travel onto and off the Dairy).

11
                                   M.    Fees and Costs

12         79.    Plaintiffs claim the right to recover reasonable attorneys and

13   expert witness fees under RCRA. Without admitting any facts, law, or

14   status as prevailing party, after determining the hours expended in

15   preparation and prosecution of this litigation and the anticipated costs of

16   the oversight of implementation of this Consent Decree, Defendant and

17   Plaintiffs agree that the sum of $103,500, will be paid to the Law Offices of

18   Charles M. Tebbutt, P.C., 941 Lawrence St., Eugene OR 97401, Attention:

19   Charles M. Tebbutt, within sixty (60) days of entry of this Decree in full

20   and complete satisfaction of an award of such costs and fees.

21         80.    Defendant shall reimburse Plaintiffs for costs documented by

22   Plaintiffs that are necessary to monitor implementation of this Decree

23   (“Monitoring Costs”) up to the following maximum amounts, subject to the

24   terms in Paragraph 80(a)-(c) below:

25
                  •        2020:         $25,000
26
     CONSENT DECREE - 33
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20    PageID.291 Page 34 of 42



                  •        2021:         $55,000
 1                •        2022:         $50,000
 2                •        2023:         $40,000
                  •        2024:         $30,000
 3
                  •        2025-2028:    $25,000 per year
 4
                  a.       The Parties shall use best efforts to minimize Plaintiffs’
 5
     Monitoring Costs. For instance, the Parties shall maintain open
 6
     communication with each other in order to minimize the Monitoring Costs;
 7
     Defendant shall provide required documentation in a timely manner to
 8
     Plaintiffs; and Plaintiffs shall attempt to bundle activities and associated
 9
     site visits where possible.
10
                  b.       No later than February 15 of each year from 2021
11
     through and including 2029, Plaintiffs shall submit a single package of
12
     invoices to Defendant that document Plaintiffs’ Monitoring Costs for the
13
     prior year. The invoices shall provide a brief narrative describing the work
14
     Plaintiffs performed and an itemization of associated Monitoring Costs.
15
     Defendant shall have 30 calendar days to review invoices and identify any
16
     disputed Monitoring Costs for discussion with Plaintiffs. Undisputed
17
     Monitoring Costs shall be paid within 60 calendar days of Defendant’s
18
     receipt of the invoice(s) reflecting the undisputed Monitoring Costs.
19
     Disputed Monitoring Costs shall be subject to the Dispute Resolution
20
     provisions of Section S.
21
                  c.       No later than December 1, 2021, the Parties shall
22
     evaluate Monitoring Costs incurred by Plaintiffs in 2020 and for the first
23
     eleven (11) months of 2021, and shall discuss ways to minimize
24
     Monitoring Costs beginning in 2022 based on their experiences to date.
25

26
     CONSENT DECREE - 34
Case 1:20-cv-03128-TOR          ECF No. 6   filed 09/17/20   PageID.292 Page 35 of 42




 1
                           N.      Other Terms and Conditions

 2         81.    This Consent Decree is intended to be and shall constitute the

 3   exclusive remedy and final resolution between Plaintiffs and their

 4   members, officers, and directors, and Defendant for all alleged violations

 5   of the RCRA and all issues as set forth in the Complaint and/or 90-Day

 6   Notice filed in this case that may have occurred or that could have been

 7   raised prior to the entry of this Decree.

 8         82.    This Decree constitutes a full, final and complete settlement of

 9   all claims, rights, demands, and causes of action for alleged violations of

10   RCRA that Plaintiffs asserted, or could have asserted in the Complaint and

11   the 90-Day Notice filed in this case.

12         83.    Neither Plaintiffs, including any person(s) or entity acting

13   with, by or through Plaintiffs, in either their own or in any representative

14   capacity, nor any of Plaintiffs’ members, officers or directors, shall file or

15   cause to be filed or intervene in any enforcement lawsuit in any court with

16   respect to matters arising from the allegations set forth in the 90-Day

17   Notice and Complaint in this matter.

18
           84.    Each Party acknowledges and represents that they have relied

19
     on the legal advice of their attorney, who is the attorney of their own choice

20
     and that the terms of this Decree have been completely read and explained

21
     to them by their attorney, and that the terms are fully understood and

22
     voluntarily accepted. Plaintiffs has been represented by Charles M. Tebbutt

23
     of Law Offices of Charles M. Tebbutt, P.C. Defendant has been represented

24
     by Meredith Weinberg and Patrick Ryan of Perkins Coie, LLP.

25         85.    Each Plaintiff shall act as a single legal entity with respect to

26
     CONSENT DECREE - 35
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.293 Page 36 of 42




 1   all notices, decisions and other actions taken under this Decree. Defendant

 2   shall not be answerable to individual members of each Plaintiff in

 3   complying with this Decree. Plaintiffs’ counsel shall act as representative

 4   for all Plaintiffs with respect to all notices, decisions and other actions

 5   taken under this Decree.

 6
           86.      If for any reason the Court should decline to approve this

 7
     Decree in the form presented, the Parties agree to continue negotiations in

 8
     good faith in an attempt to cure any objection raised by the court to entry of

 9
     this Decree.

10         87.      Defendant need not file an answer to the complaint in this

11   action unless or until the Court expressly declines to enter this Consent

12   Decree.

13         88.      Prior to the date on which the Parties jointly file a motion to

14   enter this Decree, Plaintiffs and Defendant shall have work together to draft

15   a mutually agreeable press release (the “Press Release”) announcing certain

16   terms of this Decree. Promptly upon jointly filing a motion to enter this

17   Decree, Plaintiffs and Defendant shall issue the Press Release. Prior to the

18   issuance of the Press Release and subject to the terms of this Decree,

19   neither Plaintiffs nor Defendant shall issue any press release or make any

20   public announcement regarding this Decree or the matters contemplated

21   hereby without the prior written consent of the other Party.

22
                        O.     Release and Covenant Not to Sue

23         89.      In further consideration of the commitments that Defendant

24   made in this Decree, Plaintiffs release, discharge, covenant not to sue, and

25   agree not assert any claims or causes of action against Defendant or its

26
     CONSENT DECREE - 36
Case 1:20-cv-03128-TOR       ECF No. 6   filed 09/17/20   PageID.294 Page 37 of 42




 1   directors, officers, employees and affiliated entities and persons with

 2   respect to all matters arising from the allegations set forth in the Complaint

 3   and 90-Day Notice. This release and covenant not to sue include all claims

 4   or causes of action, whether known or unknown, whether under state or

 5   federal law, and whether asserted or unasserted, and specifically include,

 6   but are not limited to, claims for civil penalties, attorneys’ fees and costs,

 7   expert witness fees, injunctive relief, and damages for nuisance, trespass or

 8   other common-law claims arising from the allegations set forth in the

 9   Complaint and 90-Day Notice. This release and covenant not to sue do not

10   apply to any of Defendant’s future acts or omissions arising independently

11   and separately from the terms of this Decree, and do not release Defendant

12   from compliance with this Decree.

13
                                  P.     Force Majeure

14         90.    Defendant’s obligation to comply with the requirements of

15   this Decree shall be deferred or modified to the extent caused by force

16   majeure. Force majeure, for purposes of this Decree, is defined as any

17   event arising from causes beyond the control of Defendant, that delays or

18   prevents the performance of any obligation required by this Decree, despite

19   Defendant’s best efforts to comply with this Decree. Force majeure

20   includes, but is not limited to:

21                a.       Delays caused by government agencies, including but

22   not limited to Yakima County and the Department of Ecology, in

23   reviewing, approving or modifying documents submitted by Defendant.

24                b.       Delays caused by third parties that prevent the Dairy

25   from securing necessary supplies, materials, materials, or products.

26
     CONSENT DECREE - 37
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.295 Page 38 of 42




 1                c.       Delays caused by the failure of Plaintiffs or their

 2   consultants in fulfilling their obligations under this Decree.

 3                d.       Delays necessitated by circumstances that pose an

 4   imminent threat to public health, safety or the environment.

 5                e.       The intentional acts or omissions of third parties that

 6   cause injury or damage to the Dairy or its operations.

 7                f.       Government acts, legislation, orders, or regulations

 8   affecting Dairy Operations that affirmatively prohibit any agreed-upon

 9   action required by this Decree.

10                g.       Acts of God, including fire, flood, extreme weather

11   conditions, catastrophic equipment failure, public health emergencies, or

12   other unavoidable casualties.

13                h.       Delays necessitated by circumstances relating to the

14   COVID-19 pandemic.

15         91.    Delays caused by any force majeure acts shall be documented

16   by Defendant and an explanation shall be provided to Plaintiffs’

17   representatives within fourteen (14) business days of the condition giving

18   rise to the act alleged to be force majeure, pursuant to the Notice provisions

19   in Paragraph 96 below.

20
                                    Q.     Integration

21         92.    This Decree constitutes the final, complete and exclusive

22   agreement and understanding of the Parties with respect to the settlement

23   embodied in this Decree and the subject matter of this action. The Parties

24   acknowledge that there are no representations or understandings relating to

25   this action and settlement other than those expressly contained in this

26
     CONSENT DECREE - 38
Case 1:20-cv-03128-TOR       ECF No. 6    filed 09/17/20   PageID.296 Page 39 of 42




 1   Decree.

 2
                                   R.     Modification

 3         93.      This Decree may not be modified by the Parties except by

 4   written amendment signed by the Parties and shall be effective upon

 5   approval by the Court.

 6
               S.     Retention of Jurisdiction and Dispute Resolution

 7         94.      The Court shall retain jurisdiction over this matter for the

 8   purpose of interpreting and enforcing the terms of the Decree. In the event

 9   of any dispute regarding implementation of or compliance with the Decree,

10   the Parties shall first attempt to informally resolve the dispute through

11   meetings between the Parties. Any Party may initiate informal dispute

12   resolution by serving Notice of a request for dispute resolution pursuant to

13   Paragraph 96 of this Decree. If no resolution is reached within thirty (30)

14   days from the date that the notice of dispute is served, the Parties may

15   resolve the dispute by filing motions with the Court.

16
                                   T.     Termination

17         95.      This Decree and the obligations set forth herein shall terminate

18   on December 31, 2028, except in the event that the annual groundwater

19   monitoring obligations in Paragraph 30 or Paragraph 31 are triggered. If

20   the annual groundwater monitoring obligations in Paragraph 30 or

21   Paragraph 31 are triggered, all obligations set forth in this Decree other

22   than those in Paragraph 30 or Paragraph 31 shall terminate on December

23   31, 2028, and the Decree and the remaining Paragraph 30 or Paragraph 31

24   obligations shall terminate upon Defendant’s completion of the

25   requirements in Paragraph 30 or Paragraph 31.

26
     CONSENT DECREE - 39
Case 1:20-cv-03128-TOR     ECF No. 6      filed 09/17/20   PageID.297 Page 40 of 42




 1
                                     U.      Notice

 2         96.    Whenever notice is required to be given or a document is

 3   required to be sent by one Party to another under the terms of this Decree,

 4   it will be directed to the individuals at the addresses specified below, unless

 5   prior notice of a change has been given to the other Party. A notice shall be

 6   deemed sufficient under this Decree if it is provided in writing through the

 7   U.S. mail/Federal Express/UPS, hand-delivered, or provided electronically

 8   by e-mail. In the event that a notice is provided by U.S. mail/ Federal

 9   Express/UPS, it shall be considered effective upon receipt. This paragraph

10   shall also apply to any payments made under this Decree, unless otherwise

11   provided under this Decree.

12
                  As to Plaintiffs:
                  Charles M. Tebbutt, Esq.
13                B. Parker Jones, Esq.
14                Law Offices of Charles M. Tebbutt, P.C.
                  941 Lawrence Street
15                Eugene, OR 97401
16                charlie@tebbuttlaw.com
                  parker@tebbuttlaw.com
17

18                As to Defendant:
                  Rosalio Brambila
19                Sunnyside Dairy, LLC
20                4581 Maple Grove Road
                  Sunnyside, WA 98944
21                rosalio@sunnysidedairy.com
22                AND
23                Meredith Weinberg
24                Perkins Coie LLP
                  1201 Third Avenue, Suite 4900
25                Seattle, WA 98101
26
     CONSENT DECREE - 40
Case 1:20-cv-03128-TOR     ECF No. 6    filed 09/17/20   PageID.298 Page 41 of 42



                   mweinberg@perkinscoie.com
 1
                      V.    Effective Date and Final Judgment
 2
           97.     This Decree shall constitute a final non-appealable judgment
 3
     in this action and shall take effect on the day it is entered by the Court. The
 4
     Court shall retain jurisdiction to enforce the terms of this Decree and to
 5
     resolve any disputes arising hereunder until the Decree has been terminated
 6
     in accordance with Paragraph 95 of this Decree.
 7

 8
     WE HEREBY CONSENT to the entry of this Consent Decree.
 9
     IT IS SO ORDERED: Dated and entered September 17, 2020.
10

11

12
                                                    Thomas O. Rice
13
                                                    United States District Judge
14

15        COMMUNITY ASSOCIATION FOR THE RESTORATION
16        OF THE ENVIRONMENT, INC.
17        Signature: [on file at ECF No. 2-1 at 41]
18        Name (print):
19        Title:
20        Date:
21

22        FRIENDS OF TOPPENISH CREEK
23        Signature: [on file at ECF No. 2-1 at 42]
24        Name (print):
25        Title:
26
     CONSENT DECREE - 41
Case 1:20-cv-03128-TOR     ECF No. 6   filed 09/17/20   PageID.299 Page 42 of 42




 1
          Date:

 2

 3
          CENTER FOR FOOD SAFETY

 4
          Signature: [on file at ECF No. 2-1 at 43]

 5
          Name (print):

 6
          Title:

 7
          Date:

 8

 9
          SUNNYSIDE DAIRY, LLC

10
          Signature: [on file at ECF No. 2-1 at 44]

11
          Name (print):

12
          Title:

13
          Date:

14

15
     ***EXHIBITS 1 THROUGH 13 ARE ON FILE HEREIN AND
16   FILED AT ECF NOS. 2-2 THROUGH 2-14 AND ARE HEREBY
17   INCORPORATED IN FULL BY THIS REFERENCE. Signed
     Thomas O. Rice, United States District Judge.***
18

19

20

21

22

23

24

25

26
     CONSENT DECREE - 42
